Citation Nr: 1442317	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  14-11 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the reduction of the Veteran's nonservice-connected pension benefits was proper.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from April 1950 to June 1954.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from determinations of the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in Philadelphia, Pennsylvania.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

From September 1, 2011 to September 30, 2012, the Veteran's annual countable income exceeds the maximum annual pension rates for a veteran with a spouse and no dependents.


CONCLUSION OF LAW

From September 1, 2011 to September 30, 2012 the Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

With regard to the payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  In this case, the facts of this case are not in dispute.  There is no amount of notice or assistance that can alter the Veteran's reported income and expenses.  The Board concludes that any error related to the duties to notify and assist can have no impact on the outcome of this case.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter.

Laws and Regulations

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2013); Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(a) (3), 3.23(a), (b), (d) (4) (2013).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the Veteran. 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23 (2013).  Fractions of dollars will be disregarded in computing annual income. 38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A.  § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g) (1) (iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances which will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid. 38 C.F.R. § 3.660(a) (1) (2013).  Moreover, where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660(a) (2).  Overpayments created by retroactive discontinuance of benefits will be subject to recovery if not waived.  38 C.F.R. § 3.660(a) (3).

Factual Background and Analysis

In this instance, in May 2009 the Veteran was granted non-service connected disability pension benefits, effective April 23, 2009.  Payments for $417.00 a month began on May 1, 2009.

A February 2011 letter notified the Veteran that his disability pension award was modified as a result of his medical expense report.  The Veteran was now paid $618.00 a month from May 1, 2009, $618.00 a month from January 1, 2010, $625.00 a month from February 1, 2010 and $417.00 a month from January 1, 2011.

In a February 2012 correspondence, the Veteran was informed that there was a proposal to stop his benefits as the Veteran's spouse was receiving $817.00 in Social Security benefits from May 1, 2009.

A June 2013 correspondence incorrectly informed the Veteran that his disability pension was amended as a result of a February 2012 report of income.  The Veteran was now paid $0 from May 1, 2009, $248.00 a month from February 1, 2011, $248.00 a month from December 1, 2012, and $0 from January 1, 2013.

An October 2013 letter remedied the incorrect June 2013 correspondence and informed the Veteran that his request for a waiver of overpayment had been denied and that he was to be paid $0 a month from September 1, 2011; $248.00 a month from September 1, 2012, and $0 and January 1, 2013.

A December 2013 correspondence informed the Veteran that his disability pension was again amended as a result of the Veteran's October 2013 written notification of disagreement.  The Veteran was now paid $625.00 a month from January 1, 2011, $1009.00 a month from February 1, 2011, $0 a month from September 1, 2011, $248.00 from October 1, 2012 and $0 from January 1, 2013.

A July 2014 correspondence informed the Veteran that his disability pension was again amended.  The Veteran was now paid $0 from January 1, 2013, $104.00 a month from July 1, 2013, $104.00 a month from December 1, 2013, and $0 from January 1, 2014.

Notably, after all of the above amendments, the Veteran was in receipt of $0 for his nonservice-connected VA pension benefits during the periods from September 1, 2011 to September 30, 2012, from January 1, 2013 to June 30, 2013 and from January 1, 2014 to the present.

Regarding the period from September 1, 2011 to September 30, 2012, after thorough consideration of the evidence in the claims file, the Board concludes that the Veteran's annual countable income for this time is excessive for pension income limits. 

The record demonstrates that effective September 1, 2011, the Veteran received Social Security income of $874.40 per month for an annual benefit of $10,492.00.  The Veteran's spouse received a retroactive lump sum payment from Social Security in the amount of $13,047.00.  Accordingly, the total annual income was $23,539.00.  The Veteran's unreimbursed medical expenses were reported in a VA Form 21-8416, Medical Expense Report as $7,882.00.  With unreimbursed medical expenses reported as $7,882.00 for 2011, the deduction for medical expenses for 2011 is $7,108.00 ($7,882.00 minus the 5 percent deductible of the MAPR of $774.00).  Therefore, the Veteran's annual countable income was the $23,539.00 minus his medical expenses of $7,108.00 which equaled $16,431.00.  The MAPR effective January 1, 2011 for a Veteran with a spouse was $15,493.00.  Thus, the Veteran's income from September 1, 2011 of $16,431.00 exceeded the MAPR for the Veteran and his spouse of $15,493.00.

The Board is bound by the laws and regulations governing VA benefits.  As the Veteran's income for the applicable periods exceeded the amount authorized by governing statutory or regulatory authority during the pertinent annualization periods, the Board may not award or restore payment of benefits. See Zimick v. West, 11 Vet. App. 45, 50 (1998) (stating that "payment of money from the [Federal] Treasury must be authorized by a statute" (quoting Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990)). 

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits during the applicable period, his appeal is denied.

Regarding the remaining 2 time periods, as noted in the July 2014 supplemental statement of the case (SSOC), the Veteran was entitled to payment of $104.00 for the period from January 1, 2013 to June 30, 2013.  However, it was also noted that the Veteran had been overpaid in the amount of $432.00 per month for that time period, amd, although the overpayment had already been waived, no additional benefits were payable as a consequence and the payments of $104.00 were withheld for this time period.

Finally, the Board notes that the Veteran is not in receipt of nonservice-connected disability pension for the period beginning on January 1, 2014 as the Veteran's annual countable income is excessive for purposes of nonservice-connected VA pension benefits.  In a July 2014 correspondence, the Veteran indicated that his medical expenses through June 30, 2014 were already $2,801.45.  The Board however makes no finding yet as to the Veteran's entitlement to pension payments as of 2014, as the Veteran must furnish evidence to support his continued entitlement to pension.


ORDER

Reduction of the Veteran's nonservice-connected pension benefits was proper, and the appeal is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


